NO. 12-22-00022-CR

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

GREGGOREY DUANE BROWN,                                §       APPEAL FROM THE 114TH
APPELLANT

V.                                                    §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                              §       SMITH COUNTY, TEXAS

                                      MEMORANDUM OPINION
       Greggorey Duane Brown appeals his conviction for assault family/household member by
impeding breath or circulation. In a single issue, he contends the trial court improperly assessed
a county specialty court account fee as a court cost. We affirm.


                                              BACKGROUND
       Appellant was indicted for the offense of assault family/household member by impeding
breath or circulation. 1 Appellant pleaded “guilty” to the offense. He further pleaded “true” to
both enhancement paragraphs alleging previous felony convictions.          The trial court found
Appellant “guilty” and found the enhancement paragraphs “true.” Following a punishment
hearing, the trial court assessed punishment at fifty years imprisonment. This appeal followed.


                              COUNTY SPECIALTY COURT ACCOUNT FEE
       In his sole issue, Appellant challenges the assessment of the county specialty court
account fee in the bill of costs. Specifically, Appellant contends that no statutory authority
supports the imposition of the fee against him.



       1
           TEX. PENAL CODE ANN. § 22.01(b)(2)(B) (West Supp. 2021).
         Appellant urges that he should not have been charged the “county specialty court
account” because it does not apply to his offense. Prior to June 2019, Article 102.0178(g)
provided that funds received from costs on conviction of an offense under Chapter 49 of the
Texas Penal Code (intoxication offenses) or Chapter 481 of the Texas Health and Safety Code
(controlled substances offenses) would be deposited to the credit of the drug court account to
help fund drug court programs. See TEX. CODE CRIM. PROC. ANN. art. 102.0178(a), (g) (West
2018), repealed by Act of June 15, 2019, 86th Leg., R.S., ch. 1352, § 1.18, 2019 Tex. Gen. Laws
1352. But in June 2019, the Legislature redesignated that account to the “county specialty court
account” under Section 134.101(b)(6) of the Texas Local Government Code, i.e., the Local
Consolidated Fee on Conviction of Felony. See TEX. LOCAL GOV’T CODE ANN. § 134.101(b)(6)
(West 2021). Section 134.101 assesses an additional $105 fee for persons convicted of felonies.
Id. § 134.101(a). That $105 fee is to be allocated to the following specific accounts and funds:
the clerk of the court account, the county records management and preservation fund, the county
jury fund, the courthouse security fund, the county and district court technology fund, and the
county specialty court account. Id. § 134.101(b). The Local Consolidated Fee on Conviction of
Felony only applies to defendants who are convicted of offenses committed on or after January
1, 2020. Id.
         The trial court assessed a county specialty court account fee of $25 in the bill of costs.
The commission date of the offense for which Appellant was convicted is January 9, 2021.
Therefore, assessment of a fee for the county court specialty account as part of the Local
Consolidated Fee on Conviction of Felony is expressly authorized by Section 134.101 of the
Texas Local Government Code. Id. § 134.101; see Hayes v. State, No. 12-20-00222-CR, 2021
WL 1418400, at *2 (Tex. App.—Tyler Apr. 14, 2021, no pet.) (mem. op., not designated for
publication). We overrule Appellant’s sole issue.


                                                  DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.
                                                                 BRIAN HOYLE
                                                                    Justice
Opinion delivered June 16, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 16, 2022


                                         NO. 12-22-00022-CR


                                GREGGOREY DUANE BROWN,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0297-21)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.